

116 HR 3425 IH: Advancing Medical Resident Training in Community Hospitals Act of 2019
U.S. House of Representatives
2019-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3425IN THE HOUSE OF REPRESENTATIVESJune 21, 2019Mr. Kind (for himself and Mr. Holding) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to establish rules for payment for graduate medical
			 education (GME) costs for hospitals that establish a new medical residency
			 training program after hosting resident rotators for short durations.
	
 1.Short titleThis Act may be cited as the Advancing Medical Resident Training in Community Hospitals Act of 2019. 2.Medicare GME treatment of hospitals establishing new medical residency training programs after hosting medical resident rotators for short durations (a)Redetermination of approved FTE resident amountSection 1886(h)(2)(F) of the Social Security Act (42 U.S.C. 1395ww(h)(2)(F)) is amended—
 (1)by inserting (i) before In the case of; and (2)by adding at the end the following:
					
 (ii)In applying this subparagraph in the case of a hospital that, on or after the date of the enactment of this clause, begins to train residents and has not entered into a GME affiliation agreement (as defined by the Secretary for purposes of paragraph (4)(H)(ii)), the Secretary shall not establish an FTE resident amount until such time as the Secretary determines that the hospital has trained at least 1.0 full-time-equivalent resident in an approved medical residency training program in a cost reporting period.
 (iii)In applying this subparagraph for cost reporting periods beginning on or after the date of enactment of this clause, in the case of a hospital that, as of such date of enactment, has an approved FTE resident amount based on the training in an approved medical residency program of—
 (I)less than 1.0 full-time-equivalent resident in any cost reporting period beginning before October 1, 1997, as determined by the Secretary; or
 (II)no more than 3.0 full-time-equivalent residents in any cost reporting period beginning on or after October 1, 1997, and before the date of the enactment of this clause, as determined by the Secretary,
							in lieu of such FTE resident amount the Secretary shall, in accordance with the methodology
			 described in section 413.77(e) of title 42 of the Code of Federal
			 Regulations (or any successor regulation), establish a new FTE resident
			 amount if the hospital trains at least 1.0 full-time-equivalent resident
			 (in the case of a hospital described in subclause (I)) or more than 3.0
			 full-time-equivalent residents (in the case of a hospital described in
			 subclause (II)) in a cost reporting period beginning on or after such date
			 of enactment and before the date that is 5 years after such date of
 enactment.(iv)For purposes of carrying out this subparagraph for cost reporting periods beginning on or after the date of the enactment of this clause, a hospital shall report full-time-equivalent residents on its cost report for a cost reporting period if the hospital trains at least 1.0 full-time-equivalent residents in an approved medical residency training program in such period.
 (v)As appropriate, the Secretary may consider information from any cost reporting period necessary to establish a new FTE resident amount as described in clause (iii)..
 (b)Redetermination of FTE resident limitationSection 1886(h)(4)(H)(i) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(H)(i)) is amended— (1)by inserting (I) before The Secretary; and
 (2)by adding at the end the following:  (II)In applying this clause in the case of a hospital that, on or after the date of the enactment of this subclause, begins to train residents in a new approved medical residency training program (as defined by the Secretary), the Secretary shall not determine a limitation applicable to the hospital under subparagraph (F) until such time as the Secretary determines that the hospital has trained at least 1.0 full-time-equivalent resident in such new approved medical residency training program in a cost reporting period.
 (III)In applying this clause in the case of a hospital that, as of the date of the enactment of this subclause, has a limitation under subparagraph (F), based on a cost reporting period beginning before October 1, 1997, of less than 1.0 full-time-equivalent resident, the Secretary shall adjust the limitation in the manner applicable to a new approved medical residency training program if the Secretary determines the hospital trains at least 1.0 full-time-equivalent residents in a program year beginning on or after such date of enactment and before the date that is 5 years after such date of enactment.
 (IV)In applying this clause in the case of a hospital that, as of the date of the enactment of this subclause, has a limitation under subparagraph (F), based on a cost reporting period beginning on or after October 1, 1997, and before such date of enactment, of no more than 3.0 full-time-equivalent residents, the Secretary shall adjust the limitation in the manner applicable to a new approved medical residency training program if the Secretary determines the hospital begins training more than 3.0 full-time-equivalent residents in a program year beginning on or after such date of enactment and before the date that is 5 years after such date of enactment.
 (V)An adjustment to the limitation applicable to a hospital made pursuant to subclause (III) or (IV) shall be made in a manner consistent with the methodology, as appropriate, in section 413.79(e) of title 42, Code of Federal Regulations (or any successor regulation). As appropriate, the Secretary may consider information from any cost reporting periods necessary to make such an adjustment to the limitation..
 (c)Technical and conforming amendmentsSection 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended— (1)in subsection (d)(5)(B)(viii), by striking subsection (h)(4)(H) and inserting paragraphs (2)(F)(iv) and (4)(H) of subsection (h); and
 (2)in subsection (h)— (A)in paragraph (4)(H)(iv), by striking an rural area and inserting a rural area; and
 (B)in paragraph (7)(E), by striking under this and all that follows through the period at the end and inserting the following: under this paragraph, paragraph (8), clause (i), (ii), (iii), or (v) of paragraph (2)(F), or clause (i) or (vi) of paragraph (4)(H)..
 (d)Effective dateThe amendments made by this section shall apply to payment under section 1886 of the Social Security Act (42 U.S.C. 1395ww) for cost reporting periods beginning on or after the date of the enactment of this Act.
			